Citation Nr: 0813151	
Decision Date: 04/21/08    Archive Date: 05/01/08

DOCKET NO.  04-27 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic 
discogenic disease of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran served on active duty from December 1972 to 
December 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied the benefit sought on appeal.  

In July 2007, the Board denied the claim on the merits.  The 
veteran appealed, and in a February 2008 Order, the United 
States Court of Appeals for Veterans Claims  granted a joint 
motion for remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service medical records show the veteran suffered a 
lumbosacral contusion and received heat treatment in August 
and September 1975.  The veteran's November 1975 separation 
examination showed a clinically normal spine.  

Between the veteran's September 1975 in-service treatment and 
1988, there are no medical records, to include any VA medical 
records from any Erie, Pennsylvania facility documenting any 
complaints, findings or diagnoses pertaining to any back 
disorder, to include post traumatic degenerative disc 
disease.   

Medical records from Roderic Hunt RPA-C, dated 1998 to 1999 
show treatment for anxiety, and chronic back, neck, and 
shoulder pain.  

A September 1999 VA examination report records the veteran 
reporting back pain since serving aboard the USS Lexington 
when he fell and struck his lower back on a steel hatch.  He 
asserted that after service separation his back pain 
persisted.  He worked as a plumber's assistant for two years 
and later as a painter until 1990.  The examiner rendered a 
diagnosis of post-traumatic lumbosacral discogenic disease.  

A January 2000 statement from Robert Berke, M.D., indicated 
he had been the veteran's primary care physician sine 1988 
and had been treated for chronic ongoing problems with a low 
back disorder.  He was treated with anti-inflammatory 
medications, muscle relaxers, and narcotic pain relief.  Dr. 
Berke stated that the veteran related this back to an injury 
he sustained while serving in the United States Armed Forces.  
From what the physician understood his military records 
substantiated the veteran's low back injury while in service.  
Dr. Berke stated that the veteran's low back disorder 
appeared to be directly service connected.  There is no 
evidence that Dr. Berke had access to the entire claims 
folder, and Dr. Berke did not comment on the absence of any 
medical evidence showing treatment for a back disorder 
between 1975 and 1988.

Lay statements were received in July 2000.  The veteran's 
sister indicated the veteran was in pain after returning from 
the military.  A statement from the veteran's friend who 
indicated she had known him for 20 years indicated she took 
him to a VA appointment for his back in 1985.  She stated the 
VA physician gave him medication and a back brace and stated 
nothing more could be done for him.  She stated that before 
this visit the veteran had been seeing Dr. Ramos but his 
office closed in 1987.  He continued to seek treatment for 
his back.  

VA medical records dated 1990 to 2002 show treatment for low 
back pain.  An October 1990 lumbar computed tomography showed 
mild annular bulging at L4, 5 and L5, S1.  There possibly was 
a very small central focal component at the L5, S1 level.  
The small size and location was judged to mitigate against 
its clinical significance.  There was no evidence of spinal 
stenosis.  

In a January 2003 statement the veteran's brother wrote that 
he was told of an accident the veteran sustained in the 
military in 1975.  The brother also stated the veteran sought 
treatment at the VA hospital in Erie, Pennsylvania in 1977.  
Again, there are no records from the Erie VA Medical Center 
pertaining to this term.

A November 2003 handwritten letter from Fidel R. Ramos, M.D., 
indicated that he treated the veteran in 1977 until 1994.  
During this period the veteran complained of low back pain.  
The physician stated the veteran claimed that while in the 
military he sustained a severe lumbosacral injury.  Included 
in the letter was a reiteration of the veteran's August 1994 
examination conducted by Dr. Ramos which included a diagnosis 
of herniated disc, L4-L5.  Significantly, a letter from the 
representative accompanied Dr. Ramos's letter and indicated 
they were unable to obtain Dr. Ramos's treatment records.

The foregoing evidence arguably triggers VA's duty to secure 
a medical opinion which addresses the nature and etiology of 
any current back disorder.  Accordingly, the case is REMANDED 
for the following action:

1.  Please send the veteran a 
comprehensive VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as 
to the information or evidence needed to 
establish an effective date for the claim 
on appeal, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

2.  The RO should obtain the names and 
addresses of all medical care providers who 
have treated the veteran's low back 
disorder since November 2003.  After 
securing any necessary release, the RO 
should obtain any related records not 
already in the claims file, including 
ongoing VA treatment records.  In light of 
prior unsuccessful efforts VA has no 
further duty to contact Dr. Ramos in an 
effort to secure private treatment records 
documenting care from 1977 to 1994.  Still, 
the veteran is hereby invited to personally 
attempt to secure these records on his own 
behalf.

3.  After the above is complete, the RO 
will arrange VA orthopedic and neurological 
examinations, to be conducted by 
physicians, to determine the nature and 
etiology of any current low back disorder.  
The claims folder must be made available to 
the examiners for review as part of the 
examinations.  Following the respective 
examinations each examiner must opine 
whether it is at least as likely as not 
that any current low back disorder is 
related to service, to include due to a 
1975 lumbar contusion.  A complete 
rationale for any opinion must be offered 
for any opinion expressed.  The examiners 
must comment on the correspondence from 
Fidel R. Ramos, M.D., and Robert Berke, 
M.D., and address the lack of any 
documented medical care between 1975 and 
1988.    

4.  The veteran is hereby notified that it is 
his responsibility to report for the VA 
examinations, to cooperate in the development 
of the claim, and that the consequences for 
failure to report for any VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2007). In 
the event that the veteran does not report for 
any ordered examination, documentation should 
be obtained which shows that notice scheduling 
the examination was sent to the last known 
address prior to the date of the examination.  
It should also be indicated whether any notice 
that was sent was returned as undeliverable.

5.  After the development requested has been 
completed, the RO should review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this REMAND.  If the report is deficient in 
any manner, the RO must implement corrective 
procedures at once.

6.  Then readjudicate the veteran's claim in 
light of the additional evidence obtained.  
If the claim is not granted to his 
satisfaction, send the appellant and his 
representative a supplemental statement of 
the case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.

The case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of this case.  The veteran need take 
no action unless otherwise notified.  VA will notify him if 
further action is required on his part.  He has the right to 
submit additional evidence and argument concerning the claims 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

